Title: To Thomas Jefferson from Madame de Brionne, 31 August 1788
From: Brionne, Comtesse de
To: Jefferson, Thomas


          
            ce Dimanche 31. Août
          
          Mad. La Comtesse de Brionne fait mille complimens à Monsieur de Jefferson, elle est arrivée de la campagne et doit repartir mercredy; dans cet interval, il lui seroit bien essentiel d’avoir l’honneur de voir Monsieur de Jefferson; l’obligeance avec laquelle il a bien voulu lui répondre confirme sa confiance. Elle lui demande donc de vouloir bien lui faire dire quel Jour et à quelle heure, elle pouroit le trouver chez lui.
        